Citation Nr: 1419397	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-30 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher special monthly compensation (SMC) based on the need for aid and attendance as contemplated by 38 U.S.C.A. § 1114(r)(1) and (r)(2).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal following an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issue was initially characterized as entitlement to SMC based on the need for regular aid and attendance; however, as the Veteran is already in receipt of SMC at a level in excess of 38 U.S.C.A. § 1114(l), the Board has recharacterized the issue as indicated above.

The Board notes that additional evidence has been received since the Statement of the Case was issued in September 2012.  However, the Veteran's accredited representative, in a brief submitted in February 2014 indicated that the Veteran waived initial review of any new evidence by the agency of original jurisdiction. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The Veteran's service-connected disabilities manifest anatomical loss of both feet.

2.  The Veteran is in need of regular aid and attendance of another person due to his service-connected disabilities other than anatomical loss of the left foot status post above-the-knee amputation, right below the knee amputation, and erectile dysfunction, including renal insufficiency, polyneuropathy, loss of use of the right hand, and left eye blindness.

3.  The Veteran is entitled to SMC at the rate under subsection (o) of 38 U.S.C.A. 
§ 1114 based on anatomical loss and loss of use of the feet and the need for aid and attendance due to his other service-connected disabilities, exclusive of his anatomical loss and loss of use of the feet, and erectile dysfunction.

4.  The Veteran is entitled to an additional monthly allowance of SMC at the rate under subsection (r)(1) of 38 U.S.C.A. § 1114 based on entitlement to the rate under subsection (o) and the need for aid and attendance.


CONCLUSION OF LAW

The criteria for an increased level of SMC based on the need for regular aid and attendance as contemplated by 38 U.S.C.A. § 1114(r)(1), and no higher, are met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Appropriate notice was provided in November 2009.  As such, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been associated with the claims file and the Veteran has submitted private treatment records.  The Veteran was afforded a relevant VA medical examination in December 2009.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Thus, the Board finds that all necessary development has been accomplished.

II.  Higher Special Monthly Compensation

SMC is available when, as the result of service-connected disability, a Veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350 and 3.352.  The rate of SMC varies according to the nature of the Veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114(k).  Higher levels of SMC are provided at 38 U.S.C.A. § 1114(l), (m), (n), and (o).

SMC provided by 38 U.S.C.A. 1114(l) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(b).  

SMC provided by 38 U.S.C.A. 1114(o) is payable for any of the following conditions: (i) Anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; (ii) Conditions entitling to two or more of the rates (no condition being considered twice) provided in 38 U.S.C.A. 1114(l) through (n); (iii) Bilateral deafness rated at 60 percent or more disabling (and the hearing impairment in either one or both ears is service connected) in combination with service-connected blindness with bilateral visual acuity 20/200 or less; (iv) Service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more disabling (and the hearing impairment in either one of both ears is service-connected) in combination with service-connected blindness of both eyes having only light perception or less.  38 C.F.R. § 3.350(e)(1).

Paralysis of both lower extremities together with loss of anal and bladder sphincter control will entitle to the maximum rate under 38 U.S.C.A. 1114(o), through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2).

SMC at the (o) rate is warranted for combinations.  Determinations must be based upon separate and distinct disabilities.  This requires, for example, that where a Veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  If the loss or loss of use of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities, or blindness, be taken as entitling to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as anatomical loss, or loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3).

The maximum rate, as a result of including helplessness as one of the entitling multiple disabilities, is intended to cover, in addition to obvious losses and blindness, conditions such as the loss of use of two extremities with absolute deafness and nearly total blindness or with severe multiple injuries producing total disability outside the useless extremities, these conditions being construed as loss of use of two extremities and helplessness.  38 C.F.R. § 3.350(e)(4).

There are two parts to SMC (r): there is special aid and attendance that is identified by (r)(1), and a higher level of special aid and attendance that is discussed in (r)(2).  See 38 USCA § 1114(r) (West 2002 & Supp. 2013); 38 CFR §§ 3.350(h), 3.352.

To be awarded SMC (r)(1), under 38 U.S.C.A. § 1114, the Veteran must be entitled to SMC at the rate authorized under subsection (o), the maximum rate authorized under subsection (p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  The Veteran must also be in need of regular aid and attendance.  See 38  U.S.C.A. § 1114(r) (West 2002 & Supp. 2013).

For SMC (r)(2), once the aforementioned threshold is met, the Veteran must show that, in addition to the need for regular aid and attendance, he is in need a higher level of care as specified.  See 38 U.S.C.A. § 1114(r)(2) (West 2002 & Supp. 2013).

The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h)(1).

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following:  Inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  "Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice. 

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States Court of Appeals for Veteran's Claims (Court) held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance, but that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function that a Veteran is unable to perform should be considered in connection with his or her condition as a whole.  Also, it is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See Turco, supra; 38 C.F.R. § 3.352.

Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  38 C.F.R. § 3.352(b)(3).

A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(4).

Moreover, the provisions of 38 C.F.R. § 3.352(b) are to be strictly construed.  The higher level aid-and-attendance allowance is to be granted only when the need is clearly established and the amount of services required on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

The Veteran is requesting an additional rate of SMC greater than that currently assigned based on the need for aid and attendance. 

The Veteran is currently in receipt of service connected benefits for renal insufficiency with nephrotic syndrome associated with diabetes mellitus, type II, currently evaluated as 100 percent disabling; anatomical loss of the left foot status post above-the-knee amputation and loss of the right hand due to right fistulogram for dialysis with right upper extremity polynephropathy (dominant) secondary to diabetes, currently evaluated as 100 percent disabling; left eye aphakia status post cataract removal and left eye blindness status post ischemic central retinal vein occlusion with left eye cataract, right eye pseudophakia status post cataract removal, and diabetic retinopathy associated with diabetes mellitus, type II, currently evaluated as 40 percent disabling; right below the knee amputation associated with diabetes mellitus, type II, currently evaluated as 40 percent disabling; diabetes mellitus, type II, currently evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II, currently evaluated as 20 percent disabling; left upper extremity polyneuropathy (non-dominant) associated with diabetes mellitus, type II, currently evaluated as 20 percent disabling; hypertension associated with diabetes mellitus, type II, currently evaluated as 10 percent disabling; erectile dysfunction associated with diabetes mellitus, currently evaluated as noncompensably disabling; and diabetic retinopathy of the right eye associated with diabetes mellitus, type II, currently evaluated as noncompensably disabling.

The Veteran is in receipt of special monthly compensation for loss of use of one eye having only light perception, at the (k) rate, effective February 28, 2002; loss of use of a creative organ, at the (k) rate, effective March 19, 2002; renal insufficiency with nephrotic syndrome, at the (s) rate, effective March 19, 2007, to November 13, 2009; anatomical loss of one foot, at the (k) rate, effective December 7, 2008, to November 13, 2009; anatomical loss of the left foot status post above-the-knee amputation and loss of use of the right hand due to right fistulogram for dialysis with right upper poly neuropathy (dominant) secondary to diabetes with additional disability, renal insufficiency with nephrotic syndrome at the (p), intermediate rate between (m) and (n), effective November 13, 2009, to October 31, 2012; loss of use of one hand with the anatomical loss of one leg at a level or with complications, preventing natural knee action with prosthesis at the (p), intermediate rate between (l) and (m), effective November 13, 2009, to October 31, 2012; loss of use of one hand at the (k) rate, effective November 1, 2012; right below the knee amputation, anatomical loss of left foot status post above-the-knee amputation and loss of use of the right hand due to right fistulogram for dialysis with right upper extremity polyneuropathy (dominant) secondary to diabetes with additional disability, renal insufficiency with nephrotic syndrome at the (n) rate, effective November 1, 2012; due to the loss of three extremities at the (p), intermediate rate of (m), effective November 1, 2012; and on account of loss of use of one foot with the anatomical loss of one leg at a level, or with complications, preventing natural knee action with prosthesis in place at the (p), intermediate between (l) and (m) rate, effective from November 1, 2012.

Initially, considering the requirements for SMC, the Veteran's service connected anatomical loss of both feet entitle him to SMC at the (l) rating.  38 C.F.R. § 3.350(b)(1).

In August 2009 it was noted that homecare was authorized because the Veteran required assistance to leave the home.

A VA physician reported in October 2009 that the Veteran "qualified for home assistance."  The Veteran needed 24 hour care for medication management, transfers and overall care.

In November 2009 the Veteran underwent an examination for aid and attendance.  The examiner noted diabetes under nutrition and indicated that the Veteran was restricted in activities of daily living due to being wheelchair bound, being unable to dress himself, and needing assistance.  It was reported that the Veteran was not able to prepare his own meals.  He required assistance in bathing and tending to hygiene needs due to post above-knee amputation and poor health.  The Veteran required medication management due to poor eyesight.  The Veteran had a right side loss of grip and sensation.  The examiner noted that poor balance, severe renal disease, and diabetes mellitus affected that Veteran's ability to perform self-care, ambulate or travel beyond the premises of the home.  The Veteran was noted to be unable to leave the home or immediate premises without assistance and to be wheelchair bound.  

In December 2009 the Veteran underwent an examination for aid and attendance.  The complaints of the Veteran were that a fistula for dialysis caused the right arm to swell and resulted in a loss of pulse, above the knee amputation of the left leg required wheelchair all the time, and blind in the left eye.  The examiner reported that the Veteran's upper extremities were restricted.  The Veteran's right arm (dominant hand) was injured after arterial fistula operation.  The arm was severely swollen and painful.  He was unable to grip and unable to dress himself.  The Veteran's left arm was "Ok."  He needed help with hygiene, feeding, medications, and position transfer.  In regard to the lower extremities, the Veteran's left above the knee amputation made him unable to stand.  He had no prosthesis and was unable to weight bear.  The examiner indicated that diabetes, peripheral neuropathy, gangrene and amputation of the left leg above knee amputation, blindness in the left eye, dialysis three times a week, and hypertension affected the Veteran's ability to perform self-care, ambulate or travel beyond the premises of the home.  The Veteran was unable to walk without the assistance of another person and need a wheelchair.  The Veteran left the home three times a week for dialysis, one day for church, and one day for shopping.  The Veteran used a wheelchair and a handicapped fitted bathroom.  The diagnosis was renal failure, diabetes, hypertension, severe polyneuropathy, and left above the knee amputation.

In December 2009 the Veteran was afforded a VA medical examination.  The Veteran was noted to need help with dressing, with hygiene, cooking, eating and handling medications.  The Veteran's daughter-in-law was noted to have to virtually take care of him in every aspect because he is not mobile, does not have a prosthesis, and because of his peripheral neuropathy.

In a treatment note dated in December 2009 the Veteran's daughter-in-law was noted to indicate that she was not comfortable in providing all of the care for the Veteran.  She indicated that she was not comfortable in changing the Veteran's wound dressings.

A lay statement dated in December 2009 reveals that the Veteran was assisted with shower preparations, shaving and getting dressed.  The Veteran was noted to manage to put his own shirt on but was aided in pulling up his pants and putting on socks and shoes.  The Veteran was assisted in food preparation due to weak grip in the right hand, right arm pain, and fatigue due to renal failure.  He was assisted with laundry, daily bed making, and household cleaning.  The Veteran required assistance with transportation to and from doctor's appointments.  He had approximately four appointments a month.  The Veteran required assistance with medication for proper dose.  He was challenged with illiteracy and blindness.  Vehicle assistance was needed due to wheelchair transfer, storage, mobility, dialysis transportation, and basic shopping trips and transactions.  

The Board notes that the Veteran was found to be in need of aid and attendance in a June 2010 RO rating decision.  This determination was based upon the Veteran's diagnoses of diabetes mellitus type II, severe peripheral neuropathy, blindness of the left eye, above the knee amputation of the left leg, kidney disease requiring hemodialysis, and hypertension.  

Thereafter, in an August 2010 RO rating decision, it was reported that the evidence showed that the Veteran required the regular aid and attendance of another person in order to perform daily activities, but the Veteran was already in receipt of SMC at a higher level.

In November 2011 it was noted that the Veteran was authorized to receive home health aide (HHA) services once a week for two hours.

In November 2011 it was noted that the Veteran was authorized to receive HHA services for three times a week for two hours each, homemaker service for two hours twice a week, and supervisory RN for unskilled personnel every 30 days support visit.  

The Veteran was noted in February 2012 to be receiving home care.  The note indicated that the Veteran was authorized to receive HHA services for 2 hours a week, homemaker service for two hours twice a week, and supervisory RN for unskilled personnel SOC and every 60 days support visit.  

In April 2013, a VA provider reported that the Veteran was dependent upon his family for assistance with all of his activities of daily living.  It was noted that the Veteran was not able to safely transfer on his own due to shoulder pain, amputations, and weakness and that he was at risk for falls.  The Veteran was reported to need help with propelling himself in his wheelchair due to shoulder pain and fatigue.  He needed assistance with bathing and dressing himself, and he was not able to cook, clean, or do his own laundry without the support of the family.  The provider reported that were it not for the assistance of the Veteran's family, the Veteran would not be able to manage independently at home.  

The Board finds that the Veteran is entitled to SMC at the (l) rate (aid and attendance) based solely upon the service-connected disabilities other than the anatomical loss of the left foot status post above-the-knee amputation, right below the knee amputation, and erectile dysfunction.  The preponderance of the evidence reveals that the Veteran's other service-connected disabilities, including renal insufficiency, polyneuropathy, loss of use of the right hand, and left eye blindness, require the aid and attendance of another person on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  The Veteran requires assistance with medication management, due in part to his vision loss, and in attending dialysis visits.  The Veteran was noted to in December 2009 to be unable to dress himself, to need assistance with hygiene, feeding, medications, and position transfer, due in part to his right hand disability.  The Veteran was noted to be unable to prepare food due to a weak grip in the right hand, arm pain, and fatigue due to renal failure.  As such, the Veteran is entitled to a second SMC at the (l) rate.

As the Veteran is entitled to SMC at the (l) rate due to his anatomical loss of both feet and is entitled to another SMC at the (l) rate due to his disabilities of loss of use of the right hand, left eye aphakia status post cataract removal and left eye blindness status post ischemic central retinal vein occlusion with left eye cataract, right eye pseudophakia status post cataract removal, diabetic retinopathy associated with diabetes mellitus, type II, and left upper extremity polyneuropathy, the Veteran is entitled to SMC at the (o) rate  38 C.F.R. § 3.350(e)(1)(ii).

As the Veteran is entitled to SMC at the (o) rate and as the Veteran has been found to require the aid and attendance of another, the Veteran is entitled to aid and attendance as contemplated by 38 U.S.C.A. § 1114(r)(1).

However, the Veteran's disabilities do not warrant SMC at the (r)(2) (higher level of care) rate.  Although the Veteran is cared for by his family and home healthcare is provided, the preponderance of the evidence is against a finding that the Veteran requires personal healthcare service provided on a daily basis in the Veteran's home by a person who is licensed to provide such service or who provides such service under the regular supervision of a licensed health-care professional.  The evidence has revealed that the Veteran received home health-care up to three times a week and that supervision of unskilled help was provided as frequently as every thirty days.  However, the Veteran only travels for dialysis three times a week.  The Board acknowledges that a VA physician noted in October 2009 that the Veteran qualified for home assistance and needs 24 hour care for medication management; however, the physician did not indicate that this care needed to be skilled.  The Board further acknowledges that statement by the representative in August 2013 that the Veteran's daughter-in-law has received skilled training to administer insulin injections; however, it is not indicated that the Veteran's daughter-in-law is a licensed healthcare professional and, although the Veteran received home healthcare that included supervision of a nurse, there is no indication that the Veteran's daughter-in-law was also supervised.  Thus, although the Veteran is cared for by his family and the Veteran was found to be in need of homecare, there is no indication that the homecare that requires a licensed healthcare provider or an unskilled provider under supervision is needed on a daily basis.  As such, entitlement to SMC based on the need for aid and attendance as contemplated by 38 U.S.C.A. § 1114(r)(2) is denied.


ORDER

Entitlement to a higher special monthly compensation (SMC ) based on the need for aid and attendance as contemplated by 38 U.S.C.A. § 1114(r)(1), and no higher, is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


